            Case 1:20-cv-09967-VEC Document 6 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Jenise Angeles
                                                                              Civil Action No:
                                                                              1:20-cv-9967
                                                  Plaintiff,




  -v.-
  MEDELA LLC,




                                              Defendants.
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT

         Please take notice that parties have settled the above-referenced case. This settlement is

contingent upon the execution of a written settlement agreement. The case will be dismissed by

Plaintiff upon completion of specified conditions, in no more than 60 days from the date of this

notice. Please vacate all currently scheduled dates in this matter.



DATED, this 28th day of December, 2020

                                                               /s/Mark Rozenberg
                                                               Mark Rozenberg, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Ph: 201-282-6500
                                                               mrozenberg@steinsakslegal.com



                                                         1
           Case 1:20-cv-09967-VEC Document 6 Filed 12/28/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed on    December 28,      2020   with   the   Clerk   of   Court   using   CM/ECF.   I   also
certify that the foregoing document is being served this day on all counsel of record or pro
se parties identified on the Service List below either via transmission of Notices of
Electronic Filing generated by CM/ECF or in some other                 authorized   manner    for
those   counsel      or parties who are not authorized to receive electronically Notices of
Electronic Filing.

                                             /s/ Mark Rozenberg
                                             Mark Rozenberg, Esq.




                                                  3
